Citation Nr: 0624052	
Decision Date: 08/09/06    Archive Date: 08/18/06	

DOCKET NO.  04-41 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks entitlement to a total 
disability rating based upon individual unemployability.  In 
pertinent part, it is argued that, as a result of the 
veteran's service-connected right knee disability, he is 
effectively precluded from all forms of substantially gainful 
employment. 

In that regard, a review of the record discloses that the 
veteran has completed four years of college.  He has had 
occupational experience as a building repairman and 
respiratory therapist, and last worked full time in January 
1996.  According to the veteran, he became too disabled to 
work in September 2001.  Currently, the veteran's sole 
service-connected disability consists of the postoperative 
residuals of right total knee replacement with minimal 
osteoporosis, evaluated as 60 percent disabling.

The Board notes that, following a VA Functional Capacity 
Evaluation in April 2003, the examiner was of the opinion 
that the veteran might be capable of a sedentary job which 
did not require much upper extremity manipulation.  According 
to the examiner, a sedentary job would be one requiring 
sitting most of the time, and exerting less than 10 pounds of 
force occasionally to lift, push, pull, and carry.  Noted at 
the time of evaluation was that this finding was in 
contradiction to the veteran's opinion that he was in too 
much pain to work "at all."  

The Board observes that, in correspondence of February 2004, 
a VA physician wrote that the veteran was status post a right 
total knee arthroplasty, with chronic pain and instability of 
that knee.  Also noted were problems with degenerative 
arthritis and discogenic disease with accompanying 
intermittent radicular pain.  According to the VA physician, 
due to the veteran's "orthopedic problems," he was disabled 
and not able to obtain gainful employment.

In response to a request from the veteran's accredited 
representative, another of the veteran's private physicians, 
in December 2004, indicated that there had been many changes 
in equipment and techniques since the time the veteran had 
worked as a respiratory therapist (during the period from 
1972 to 1976), and that it would therefore require some time 
to retrain him.  For that reason, the veteran's private 
physician indicated that he would not rehire the veteran.  
Also noted was that, due to the veteran's knee condition and 
constant complaints of pain, it was improbable that he could 
work a normal shift (as a respiratory therapist).  
Accordingly, the physician was of the opinion that the 
veteran was not "readily employable."  

In December 2004, another of the veteran's private physicians 
reiterated the opinion that the veteran would most certainly 
need further training in order to once again work as a 
respiratory therapist.  Additionally noted was that the 
veteran was not employable even in a sedentary position as a 
respiratory therapist, due to his lack of current experience 
and changes in technical terminology.  The examiner further 
indicated that, based on a statement that the veteran 
suffered from constant severe knee pain, he did not feel that 
the veteran could work in a sedentary position.  In fact, 
based on the information provided (by the veteran's 
accredited representative), the physician was of the opinion 
that the veteran could not work "at all" due to his painful 
service-connected knee condition.  

The Board notes that, based on the evidence of record, the 
veteran last underwent a VA examination for compensation 
purposes in April 2003, more than three years ago.  Under the 
circumstances, and given the ambiguity surrounding the impact 
of the veteran's service-connected right knee disability on 
his employability, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final determination on the veteran's 
current claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for unemployability, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal.  Thus, additional notice should be provided on 
remand.  
      
Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for 


the following actions:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that an effective 
date will be assigned if the claim for 
unemployability is granted, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2004, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA orthopedic and functional 
capacity examinations in order to more 
accurately determine the current severity 
of his service-connected right knee 
disability, and the impact of that 
disability on his ability to engage in 
substantially gainful employment.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
and functional capacity examinations, the 
examining orthopedic specialist should 
offer an opinion as to whether, due 
solely to the veteran's service-connected 
right knee disability, he is precluded 
from all (including sedentary) forms of 
substantially gainful employment.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.   

4.  The RO should then review the 
veteran's claim for a total disability 
rating based upon individual 
unemployability.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

